Title: To George Washington from Major General Thomas Mifflin, 8 June 1777
From: Mifflin, Thomas
To: Washington, George

 

My dear General
Coryels Ferry [Delaware River]8 OClock Sundy Evg [8 June 1777]

I have just arrivd here and to my Surprize find very few of the Boats brought up from Trenton. Mr Coryel has been two days on that Service and says it is with great difficulty they brought up four Boats with 24 Men in 2 days. I send off a strong party this Night for the Boats and will have them up by some Means or other.
We have here 3 large Artillery Flats; four Scows, each of which will carry a loaded Wagon with Horses, 4 flat boats; each to carry 80 Men, 13 Boats on Wagons at this place, and 5 others on the Way 6 Miles from this Ferry, each of which Wagon-Boats will carry 40 Men. All which will transport 3 P[iece]s Artillery with Matrosses & Horses, 4 Wagons & Horses, and 1000 Men at a Trip.
Capt. Montgomery who is well acquainted with the Management of the Boats will undertake to send the Remainder of the Boats from Trenton. I shall be glad to know how many Boats we may venture to leave at Trenton & Bristol. General Sullivan may be forced to retire to Trenton or Burlington Ferries & require some Assistance by Boats. I am with much Respect ⟨illegible⟩ Obt

Tho. Mifflin

